In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered October 28, 1977, which granted the petition solely to the extent of directing that he appear for a final parole revocation hearing at the next scheduled meeting of the Parole Board. Appeal dismissed, without costs or disbursements, upon the ground that the petitioner has been discharged from custody (see CPLR 7002, subd [a]; see, also, People ex rel. La Bar v Wilkins, 18 NY2d 894). Hopkins, J. P., Damiani, Titone and Suozzi, JJ., concur.